DECISION
PER CURIAM:
Contrary to his pleas, accused was convicted of absence without leave and missing movement in violation of Articles 86 and 87, Uniform Code of Military Justice, 10 U.S.C. §§ 886, 887.
Accused’s appellate counsel, citing United States v. Gillchrist, 50 C.M.R. 832 (A.F.C.M.R.1975), contend that the military judge erred in finding accused guilty of missing movement. We disagree. In Gillchrist, we held a plea of guilty improvident because it made little difference which of several commercial flights the accused embarked on to travel to Turkey. Here, the accused was twice assigned a seat aboard a military chartered aircraft pursuant to a duly directed change of assignment. Demonstrating an intention not to go to Korea at all, he twice, through design, missed his flight. More than a simple failure to repair is involved, and the offense of missing movement of the aircraft may be punished as such. See United States v. Johnson, 3 U.S.C.M.A. 174, 11 C.M.R. 174 (1953); United States v. St. Ann, 6 M.J. 563 (N.C.M.R. 1978), pet. denied, 7 M.J. 392 (C.M.A.1979).
The remaining assignment of error is without merit. See United States v. Frederick, 3 M.J. 230 (C.M.A.1977); United States v. George, 6 M.J. 880 (A.C.M.R.1979), pet. denied, 7 M.J. 65 (C.M.A.1979); United States v. McMahon, 4 M.J. 648 (A.F.C.M.R. 1977).
Accordingly, the findings of guilty and the sentence are
AFFIRMED.